Citation Nr: 1542995	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  an April 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the Veteran testified before the undersigned Veterans Law     Judge (VLJ) at a Board video conference hearing.  A transcript of that hearing         is associated with the claims file.  The appeal was remanded in July 2015 for additional development, which has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A chronic low back disorder was not shown in service or for several years thereafter, and the most probative evidence indicates the current disorder is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in November 2010.  The case was last readjudicated in September 2015. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence   that may have been overlooked.  Here, the undersigned identified the issue and     the Veteran testified as to the events in service, symptomatology, and treatment history for the disability appeal.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination and opinion reports.  

In the September 2015 Informal Hearing Presentation, the Veteran's representative argued that the VA examiner's opinion dated in August 2015 was inadequate   because the examiner failed to support the rationale for the opinion with an empirical explanation.  The Board disagrees and finds the August 2015 VA opinion report to   be adequate for the purposes of the present claim, as it involved a review of the Veteran's pertinent medical history and provides a discussion of the relevant symptomatology and cited to the medical evidence in reaching the opinion.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new examination and/or opinion report is not required as the VA examination and opinion report is  deemed adequate to evaluate the Veteran's service connection claim.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of   such service, such disease shall be presumed to have been incurred in service,    even though there is no evidence of such disease during the period of service.     This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he currently suffers from a lower back disability due to        the performance of his duties in service, to include rappelling from helicopters and carrying a rucksack.  

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for a low back disability, to include degenerative arthritis.  Accordingly, the first element of service connection, a current disability, is met.  The question becomes whether the condition is related to service or service-connected disability. 

The service treatment records documented treatment for acute low back pain for two weeks in August 1990.  He denied specific trauma.  The assessment was acute lumbar spine strain.  X-rays of the lumbar spine were normal.  The remainder of  the service treatment records do not show a diagnosis or treatment for a low back condition.  

After service, private medical records show that in August 2010 Veteran had complaints of low back pain.  On VA examination in July 2011 the examiner noted complaints of pain, fatigability, weakness, decreased coordination and uncertainty of movement affecting the muscles of the lower back.  A VA examiner in August 2015 diagnosed degenerative arthritis of the spine. 

As a chronic low back disorder was not shown in service, and arthritis was not shown in service or within one year following discharge from service, competent evidence linking the current disability to service is needed to substantiate the claim.  However, the preponderance of the competent medical evidence is against the claim.  

A VA examiner in July 2011 opined, based on her clinical experience and expertise after reviewing all the given information, that the Veteran exhibited lower back problems sustained while on active duty.  While the examiner reported having reviewed medical records in preparation of the examination report, it was also  noted that the claims file was not available for review.  Thereafter, the same VA examiner prepared an addendum opinion report in April 2013 wherein she noted the Veteran's back complaints in the service treatment records, and determined, given the lack of treatment for the back from 1990 to 2010, that the Veteran's lumbar sprain in service was self-limiting at the time and resolved without incident, especially after discharge when he no longer had to carry a heavy pack or do physical activity or maneuvers required on active duty.  

Significantly, on VA examination in August 2015, a VA examiner noted that service treatment records showed low back pain for two weeks in August 1990 and that imaging was normal at that time.  X-rays taken in conjunction with the August 2015 examination revealed minimal degenerative changes in the lumbar spine.    The examiner opined that Veteran's low back disorder was less likely than not associated with service.  The examiner based the opinion on the fact that while the service treatment records recorded treatment for low back pain in August 1990, there was no evidence of a back disorder for a period of approximately 25 years.  The injury during service appeared to have acute and transitory in nature.  As such, it was unlikely that the Veteran developed a chronic low back disorder during service.  The examiner further found that the Veteran's lumbar degenerative joint disease, as shown by X-rays at taken in conjunction with the examination, were most likely due to the aging process. 

The Board finds the opinion of the August 2015 VA examiner to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current low back disability during service.  The examiner's findings were based on a review of the evidence, to include the service treatment records and diagnostic testing, which did not substantiate a finding that the Veteran sustained a chronic lumbar spine disability in service; rather, his in-service complaints were noted to be acute and transitory.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran current low back disability is related to service.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, the VA examiner's opinion is consistent with other evidence of record, to include the July 2011 VA examiner's opinion rendered following a review of the service treatment records.  There is no medical opinion to the contrary.

While the Veteran may believe that his current low back disability is related to service, it has not been shown that the Veteran had specialized training sufficient to diagnose a lumbar spine disorder or determine whether particular symptoms are the result of a lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lumbar spine disorders requires medical testing and expertise to determine.  Thus, the Veteran's opinion in this regard is not competent medical evidence.  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current low back disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current low back disability is not a competent medical opinion.

In summary, there is no competent evidence of arthritis of the lumbar spine in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may  be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Moreover, the most probative and persuasive evidence is against a finding that his current low back disability is related to service.  Accordingly, service connection for a low back disability is denied. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for low back disability is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


